DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 12-20 and 22, as filed 12/02/2020, are currently pending and have been considered below.
Priority is generally acknowledged to PCT/JP2014/074928 filed 09/19/2014 and foreign priority to JAPAN 2013-196572 filed 9/24/2013.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 12-20 and 22 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
Claims 12-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
The claim(s) recite(s) subject matter within a statutory category as a processes, machines, and or articles of manufacture which recite the following:
 a terminal;
a memory that stores a mesh selection table in which the meshes of different types of classified; and
a computer configured to:
acquire an application site representing a place of the body where medicine should be applied;
determine the spray particle diameter based on the acquired application site; 
acquire a category associated with a patient breathing ability; 
determine an amount of spray based on the acquired category; 
acquire an identification symbol associated with a medicine attribute, the medicine attribute including a surface tension and a viscosity of the medicine;
prepare the mesh selection table in which the meshes of different types are classified, the mesh selection table defining a plurality of medicine attributes and a plurality of patient breathing abilities, wherein: (i) the meshes of different hole sizes are classified based on the determined spray particle diameter in consideration of the acquired application site and the acquired identification symbol, and (ii) the meshes of different hole numbers are classified based on the determined amount of spray in consideration of the acquired category;
select a corresponding mesh using the acquired medicine attribute and patient breathing ability based on the mesh selection table; and 
output the corresponding mesh at the terminal.

Step 2A Prong One
These steps of, as drafted, under the broadest reasonable interpretation, include performance of the limitation in the mind but for recitation of generic computer components. Each of the italicized components above is a step that can be performed mentally or with pen and paper. For example, a human can prepare a mesh selection table by drawing a table on a sheet of paper and filling in the cells with appropriate data and output a corresponding mesh by circling the appropriate cell with a pen. That is, other than reciting steps as performed by the generic computer components (See [0034]; [0031]) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “output the corresponding mesh at the terminal” language in claim 1, the mesh selection and outputting in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as using additional data analysis to select the mesh in claims 13-20, reciting particular aspects of how the mesh selection may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of “a terminal,” “a memory,” or “a computer” which amount to invoking computers as a tool to perform the abstract idea, see Applicant’s Specification par. [0031]-[0034] and MPEP 2106.05(f)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as recitation of additional acquiring and determining using a computer as a tool in claims 13, 15-16, and 18-20 and merely represent a generic computer application of the idea or represent mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as acquiring various types of data, e.g., receiving Symantec, MPEP 2106.05(d)(II)(i); preparing a mesh selection table, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, receiving various types of data in claims 13-20, e.g., receiving or transmitting data over a network, storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
	

Response to arguments
Applicant's arguments filed 12/02/2020 have been fully considered and are discussed below. Applicants argue that the claimed invention is patent eligible under 35 U.S.C. 101 because “the claimed system improves upon the conventional nebulizer treatment systems by providing an optimal nebulizer treatment that fits a particular machine and a patient.”  Remarks page 7. MPEP 2106.05(a) provides examples of improvements to the functioning of a computer or to any other technology or technical field that confer patent eligibility. Improving the selection of a nebulizer mesh does not appear to be analogous to the computer improvement examples or the other improvements to technologies examples because the claimed invention merely processes data, makes a selection, and provides the selection to a terminal. The claimed invention is similar to inventions that have been determined to be 
Applicants argue that “[as a] practical matter, at least the step of preparing a mesh selection table, as shown in Fig. 5, cannot be performed entirely in a human's mind, even if aided with pen and paper. Furthermore, with reference to Fig. 4 of the present application, the claimed features as a whole cannot be performed entirely in a human's mind. Even further, as discussed in more detail above, the mesh selection table itself is new and is not known in the art. Thus, Applicant submits that it is not possible for a human to prepare a mesh selection table as defined in amended claims 12 and 22, because such a mesh selection table is new and is not known in the art. ” Remarks page 8. The argument about FIG. 5 is not persuasive because it is a merely conclusory statement and no particular examples of features that go beyond computer implementations of mental processes are provided. The argument about FIG. 4 is not persuasive because, as the Supreme Court emphasizes: “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diehr, 450 U.S. at 188-89 (emphasis added). The Federal Circuit further guides that “[eligibility and Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017).
Applicants argue that the claimed features are analogous to Cardionet, LLC v. Infobionic, Inc.: “Similar to Cardionet, in the present application, it is "difficult to fathom" how one could mentally or manually perform at least the claimed features, of preparing a mesh table, as required by claims 12 and 22. That is, as a practical matter, the claimed features of a computer configured to: "prepare the mesh selection table in which the meshes of different types are classified, the mesh selection table defining a plurality of medicine attributes and a plurality of patient breathing abilities, wherein: (i) the meshes of different hole sizes are classified based on the determined spray particle diameter in consideration of the acquired application site and the acquired identification symbol, and (ii) the meshes of different hole numbers are classified based on the determined amount of spray in consideration of the acquired category," as recited in the claims, cannot be performed.” Remarks page 9. Unlike in Cardionet where the invention required identifying the relevance of the variability in the beat-to-beat timing using a non-linear function of a beat-to-beat interval, the claims of the instant invention can be performed mentally in a straightforward manner as described on page 7 of the Office action dated 09/24/2020. For example, there is no reason to doubt that a human could prepare a table of data containing meshes classified based on spray particular diameter in consideration of the application site and the acquired identification symbol.
Applicants argue that the claimed invention recites a practical application because it includes an improvement to a computer and references par. [0055] of the Specification. If there is a technical improvement in the claim that realizes the benefit of reduced processor load, it does not appear to be claimed. The claimed invention stores data in conventional ways which is considered insignificant extra-solution activity (storing and retrieving information in memory in MPEP 2106.05(d)(ll)(iv)). Even if the Specification describes how storing information in advance or requiring it might be beneficial, nothing in 
	 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “The Right Fit: Choosing the Best Nebulizer for Your Patient” from RT Magazine describes various considerations for choosing a nebulizer, e.g., page 2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Examiner, Art Unit 3626